Citation Nr: 0419038	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-29 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right heel stress fracture, from the initial 
grant of service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left heel stress fracture, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1965 to February 
1968.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 1997 decision by the RO 
which, in part, granted service connection for residuals of a 
fracture of the right and left heel and assigned 10 percent 
evaluations for each disability.  The Board remanded the 
appeal to the RO for additional development in November 1998, 
March 2001, and February 2003.  

The Board notes that the RO denied service connection for a 
bilateral foot disability secondary to the service-connected 
bilateral heel stress fractures in a supplemental statement 
of the case (SSOC) promulgated in March 2004.  However, VA 
regulations specifically prohibits the announcement of 
decisions by the RO on issues not previously addressed in the 
statement of the case (SOC), or to respond to a notice of 
disagreement on newly appealed issues that were not addressed 
in the SOC.  38 C.F.R. § 19.31(a).  Accordingly, the RO 
should undertake appropriate development of the claim of 
secondary service connection, to include all notification 
under the VCAA, and to promptly notify the veteran and his 
representative of the outcome of claim and of his appellate 
rights.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since the date that service connection was established, 
the residuals of left and right heel stress fractures are 
manifested principally by complaints of chronic pain and 
tenderness in each heel.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right heel stress fracture are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Part 4, 
including Diagnostic Codes 5299-5284 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left heel stress fracture are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Part 4, 
including Diagnostic Codes 5299-5284 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA service connection (emphasis 
added) claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after", the Secretary receives 
a complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  Finally, the Court held that VCAA included a 
fourth element of the requisite notice, requiring that VA 
must "also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim" 
(emphasis in original).  However, an opinion of the VA 
General Counsel has held that this statement by the Court is 
dicta, and hence, is not binding on Board decisions.  
(VAOPGCPREC 1-2004, (February 2004)).  

In this case, the rating action of June 1997 was issued 
before the RO provided the veteran with notice of VCAA.  
Thus, in order to satisfy the holding in Pelegrini, the Board 
would have to dismiss as void ab initio, the rating decision 
of the RO which was promulgated prior to providing the 
veteran full VCAA notice.  The result of this action would 
require that the entire rating process be reinitiated, with 
the claimant being provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action, 
the filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  However, 
in this case, while the rating action of June 1997 was issued 
before the RO provided the veteran with notice of VCAA, a 
narrow reading of the Court's holding in both cases would 
indicate that these decisions apply only in cases involving 
"service connection claimants".  In the present case, 
service connection has been granted, and the only issue on 
appeal is the rating assigned each heel.  

The Board concludes that information and discussions as 
contained in the June 1997 rating decision, the September 
1997, statement of the case, the May 2000 and March 2004 
supplemental statements of the case (SSOC), the November 
1998, March 2001, and February 2003 Board remands, and 
letters sent to the veteran in March 2001, and March and 
November 2003, have provided the veteran with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

A claim of service connection for residuals of bilateral heel 
injuries was received in December 1996.  

Private medical records received in December 1996 show that 
the veteran was seen on numerous occasions for various 
maladies, principally involving rheumatoid arthritis, from 
1978 to 1994.  The records show treatment for bilateral foot 
problems primarily involving the veteran's forefoot.  There 
were only three entries reflecting any complaints of heel 
problems; the most recent entry being in August 1993, which 
noted tenderness along the anterolateral corner of the left 
ankle.  The clinical notes did not include any specific 
findings or diagnosis referable to any heel disability.  

Although the veteran was examined by VA in January 1997, the 
report did not include any findings specific to the veteran's 
heels.  

When examined by VA in February 1999, the examiner indicated 
that he had reviewed the claim file and included a detailed 
medical history of the veteran's bilateral foot problems.  
The veteran complained of diffuse pain and tenderness in the 
plantar aspect of both calcaneus.  On examination, the 
veteran had flat feet with prominence of the naviculars, 
bilaterally.  There was tenderness on the plantar aspect of 
both heels, but no ulcerations.  The remainder of the 
clinical findings pertained to the veteran's forefoot.  X-ray 
studies showed no evidence of osseous deformity or fracture 
in either heel.  The osseous structures were mildly 
osteopenic, and there was no evidence of soft tissue 
swelling.  The impression was normal calcanei, bilaterally.  
The examiner commented that while the veteran had a very 
complicated history, including trauma to his feet, the x-rays 
studies were not consistent with post-traumatic arthritis.  
He opined that the veteran's bilateral foot problems were 
most likely related to a superimposed inflammatory 
arthritity, probably rheumatoid arthritis.  

A letter from a private orthopedic physician, dated in March 
1999, indicated that the majority of the veteran's foot 
problems were related to rheumatoid arthritis in the forefoot 
areas, bilaterally.  The physician also indicated that that 
veteran had a history of trauma to both heels, including the 
plantar calcaneal nerve and had chronic plantar fasciitis and 
pain in both heel areas.  There was no evidence of swelling, 
rubor, or signs of rheumatoid arthritis in the rear foot.  
The physician opined that the veteran's clinical findings 
were commensurate with a 20 percent evaluation for each foot 
under the AMA guidelines.  A second letter from the same 
physician, dated in April 2001, restated essentially the same 
information, and indicated that the veteran suffered from 
post-traumatic fascial syndrome and fat pad syndrome 
secondary to his injuries in service.  

In April 1999, the claims file was referred back to the VA 
physician who conducted the February 1999 examination for an 
opinion regarding the extent of disability resulting from the 
heel stress fractures.  The physician opined that the 
clinical and diagnostic studies indicated that the heel 
stress fractures in service was not the primary cause of his 
current foot disability, and that most of his foot pain was 
due to rheumatoid arthritis.  

When examined by VA in January 2002, the examiner indicated 
that he had reviewed the claims file, including the two 
private medical statements, and included a detailed history 
of the veteran's bilateral foot problems.  The examiner 
indicated that most of the veteran's complaints of pain was 
located in his ankles and the plantar aspect of the mid foot, 
extending proximally to the heel.  Sensation was intact, and 
anterior drawer and talar tilt were stable.  There was pain 
in the mid-foot over the plantar fascia and along the medial 
aspect of the ankles, with crepitus in both ankles.  The 
examiner opined that there was more than one etiology for the 
veteran's current symptoms; rheumatoid arthritis and the heel 
injuries in service.  X-rays studies showed evidence of 
previous surgeries to the left and right forefoot and 
arthritic changes, suggestive of rheumatoid arthritis.  

On VA rheumatology examination in September 2002, the 
examiner indicated that he had reviewed the claims file and 
provided a history of the veteran's bilateral foot problems.  
On examination of the feet, there was no obvious swelling or 
redness in either foot.  There was pain to touch in the 
metatarsal joints and numerous well-healed surgical scars 
about the forefeet.  There was some valgus deformity and claw 
foot, but no hammertoes, high arches, or hallux valgus.  
There was some discomfort with extreme dorsiflexion, 
bilaterally.  Dorsiflexion was to 30 to 40 degrees, with good 
inversion and eversion, bilaterally.  

On VA rheumatology examination in August 2003, the examiner 
indicated that he had reviewed the claims file and provided a 
detailed history of the veteran's bilateral foot problems.  
The examiner also included comprehensive findings pertaining 
to the veteran's musculoskeletal system as a whole.  The 
veteran complained of two hours of morning stiffness and pain 
in his wrists, neck, and feet, and rated his heel pain as 
8/10.  Examination of the ankles showed no swelling or 
tenderness on palpation.  Dorsiflexion was to 30 degrees and 
flexion was to 40 degrees; there was no tenderness on talar 
inversion or eversion.  Tapping on the heels provoked 
exquisite tenderness.  X-ray studies showed some 
osteoarthritic changes in both feet with erosive changes in 
the metatarsal portion of the metatarsal-phalangeals of the 
3rd, 4th, and 5th toes, bilaterally.  There were no acute 
fractures or dislocations.  The impression was degenerative 
and rheumatoid arthritic changes in both feet.  The 
rheumatologist opined that the bilateral foot pain was due to 
spurs and not related to the prior heel stress fractures.  

On VA examination in September 2003, the examiner indicated 
that he had reviewed the claims file, including all of the 
medical examinations discussed above, and provided a detailed 
description of the veteran's medical history.  The examiner 
opined that the veteran's current heel pain was probably due 
to plantar fasciitis and was at least as likely as not 
unrelated to the prior heel fractures, but rather associated 
with rheumatoid arthritis.  



Ratings - In General

As noted above, this appeal arises from an original claim for 
compensation benefits and a June 1997 rating decision which 
granted service connection for residuals of right and left 
heel stress fractures and assigned separate 10 percent 
evaluations, effective from October 11, 1996, the date of 
receipt of the veteran's claim.  38 C.F.R. § 3.400(b)(2)(i) 
(2003).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

VA regulations provide that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2003).  

In this case, the rating code does not provide for a 
disability characterized as a heel stress fracture.  
Therefore, the veteran was assigned separate 10 percent 
evaluations for each foot by analogy to Diagnostic Code (DC) 
5284 for other foot injuries, which provides for a 10 percent 
evaluation for moderate injuries; 20 percent for moderately 
severe injuries, and a 30 percent evaluation for severe 
injuries.  

In the instant case, the evidentiary record shows that the 
veteran has two independent, bilateral foot disabilities; the 
residuals of heel stress fractures and rheumatoid arthritis.  
The latter disability is not service connected.  Therefore, 
the symptoms and manifestations of the forefoot problems can 
not be considered in determining the appropriate rating to be 
assigned to the service-connected heel stress fracture 
disabilities.  

The veteran was examined by several different VA physicians, 
including two rheumatologists, during the pendency of this 
appeal to determine the extent and severity of all residuals 
of his service-connected heel stress fractures.  The only 
clinical or diagnostic finding referable to the heel stress 
fractures was tenderness to palpation of each heel.  X-ray 
studies showed no evidence of any residual fractures.  It was 
the unequivocal opinion of the VA examiners that the 
veteran's current bilateral foot complaints were not related 
to the heel stress fractures, but rather to superimposed 
rheumatoid arthritis.  

The Board finds the VA opinions most persuasive as they were 
based on a longitudinal review of the entire record, 
including the private medical reports, as well as a 
comprehensive examination of the veteran.  The opinion of the 
private physician does not contradict or conflict with the 
findings of the VA examiners concerning the heel stress 
fractures, though it does raise some question as to whether 
the service-connected disability is aggravating the veteran's 
forefoot problems.  As indicated in the introduction section 
of this decision, the question of secondary service 
connection is not inextricably intertwined with the claim for 
an increased rating and has been referred to the RO for 
further development.  

Absent evidence of additional disability of either foot due 
to residuals of the heel stress fractures, the Board finds no 
basis for the assignment of an evaluation in excess of 10 
percent.  




ORDER

An evaluation in excess of 10 percent for residuals of a 
right heel stress fracture is denied.  

An evaluation in excess of 10 percent for residuals of a left 
heel stress fracture is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



